Gileillan, C. J.
A motion for a new trial was made below, upon the grounds that the verdict was not justified by the evidence, and for errors occurring at the trial. The court below granted a new trial, for error in the instructions to the jury, not passing upon the sufficiency of the evidence.
It is argued here that if the court below erred in granting the new trial, on the ground upon which it was granted, still, as the defendant was entitled to a new trial, for insuffi*485ciency of the evidence to sustain the verdict, this court ought not to reverse the order.
It is unnecessary for us to pass upon the sufficiency of the evidence, or to consider (what we very much doubt) whether this court will ever pass upon the sufficiency of evidence to sustain a verdict,, until it has been passed upon by the court below; for the court below was right in granting a new trial, for misdirection to the jury. Where the court states erroneously, in its instructions to the jury, a mere abstract proposition of law, a new trial will not be granted on that ground, if it is clear that the jury could not have been misled by it. But the instruction in this case was not a mere abstract proposition. It refers to certain facts in the case, and erroneously instructs the jury as to the law applicable to those facts. Though those facts were really not material to the case, yet they were so closely connected, in time and sequence, with the real issues, that the jury might very well believe, from the fact of the court stating the law applicable to them, that they had a material bearing on the issues, and the law applicable to them was stated erroneously in the charge of the court. It is not clear that no prejudice resulted from the erroneous statement of the law, and where that is not manifest, a new trial should be granted. The court below, on the motion for a new trial, decided that the error may have influenced the jury. That court had much greater advantages than we can possibly have, from a printed statement of the case, to determine whether, under the circumstances and course of the trial, such a charge may have affected the verdict, and we give great weight to its decision on the question. It is evident, because the charge was given at his request, that the plaintiff thought that it would influence the verdict in his favor. The order granting a new trial is affirmed.